Citation Nr: 0024547	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for pemphigus vulgaris.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for a sleeping 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1966.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in San Diego, California.  The claim was 
subsequently transferred to the Los Angeles, California RO.  
Following a hearing before the undersigned Member of the 
Board, the case was remanded to the RO for further 
development by the Board in January 1999.  


REMAND

In January 1999, the Board remanded the case and directed the 
RO to obtain the veteran's treatment records from all health 
care providers, to include all VA treatment records, as well 
as a copy of the VA Agent Orange protocol examination 
afforded the veteran at the West Los Angeles Medical Center.  

Review of the record subsequent to the Remand shows that the 
correspondence to the veteran elicited a response that he 
received outpatient treatment at the West Los Angeles VAMC 
during the period of 1994 and 1995.  The Board notes that 
neither the veteran's VA treatment records nor a copy of the 
VA Agent Orange protocol examination report has been 
associated with the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the remand orders of the Board or 
the Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In addition, the Court has recently held that the VA 
has a duty to obtain all service medical records and VA 
medical records prior to adjudication of the claim.  See 
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000) 
(held that the "Immediate Development" provisions of VBA 
Letter 20-99-60 have the force of law so as to require that 
VA request copies of SMRs and VA medical records prior to 
making a determination as to whether a claim is well 
grounded.).

Additionally, it is noted that on VA neurological examination 
conducted in January 2000, the physician noted that it 
"might be extremely beneficial to review medical records 
from March of 1993 when the veteran was hospitalized with 
pneumonia" to determine whether he was, in fact, treated 
with a neurotoxic antibiotic at that time.  Thus, on remand, 
the RO should also attempt to associate these records with 
the claims folder.

Therefore, the Board finds that the case must be remanded for 
compliance with the directives of the Board's earlier remand 
prior to further appellate review.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him from 
discharge until the present for the 
claimed disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not previously 
been secured.  Specifically, these should 
include the hospitalization summary from 
March 1993, as well as VA outpatient 
treatment records and report of VA Agent 
Orange Protocol examination from the West 
Los Angeles VAMC.  Any records obtained 
should be associated with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.

2.  If additional records are obtained, 
the RO should request review of the 
claims folder by the neurologist who 
provided the January 2000 examination 
report, and that the physician provide an 
addendum medical opinion as to the likely 
etiology of the veteran's peripheral 
neuropathy.

3.  Thereafter, the RO should 
readjudicate the issues of service 
connection for peripheral neuropathy 
claimed as secondary to Agent Orange 
exposure; pemphigus vulgaris; prostate 
disorder; and a sleeping disorder.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




